
	

116 HR 498 : Clean Up the Code Act of 2019
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 498
		IN THE SENATE OF THE UNITED STATES
		January 23 (legislative day, January 22), 2019Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To eliminate unused sections of the United States Code, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Up the Code Act of 2019. 2.RepealsThe following provisions of title 18, United States Code, are repealed:
 (1)Section 46 relating to transportation of water hyacinths. (2)Section 511A relating to unauthorized application of theft prevention decal or device.
 (3)Section 707 relating to 4–H club emblem fraudulently used. (4)Section 708 relating to Swiss Confederation coat of arms.
 (5)Section 711 relating to Smokey Bear character or name. (6)Section 711a relating to Woodsy Owl character, name, or slogan.
 (7)Section 715 relating to The Golden Eagle Insignia. (8)Chapter 89—Professions and Occupations.
 (9)Section 1921 relating to receiving Federal employees’ compensation after marriage. 3.Clerical amendments (a)Table of chapters for part I of title 18The table of chapters for part I of title 18, United States Code, is amended by striking the item relating to chapter 89.
 (b)Table of sections for chapter 3The table of sections for chapter 3 of title 18, United States Code, is amended by striking the item relating to section 46.
 (c)Table of sections for chapter 25The table of sections for chapter 25 of title 18, United States Code, is amended by striking the item relating to section 511A.
 (d)Table of sections for chapter 33The table of sections for chapter 33 of title 18, United States Code, is amended— (1)by striking the item relating to section 707;
 (2)by striking the item relating to section 708; (3)by striking the item relating to section 711;
 (4)by striking the item relating to section 711a; and (5)by striking the item relating to section 715.
 (e)Table of sections for chapter 93The table of sections for chapter 93 of title 18, United States Code, is amended by striking the item relating to section 1921.
			Passed the House of Representatives January 22, 2019.Karen L. Haas,Clerk
